Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In defining the structure of the organoxysilane compound, Applicant furnishes a formula (2) where a variable R5 links together two alkoxysilyl groups.  This variable is referenced as being a, “substituted or unsubstituted C1-C30 divalent hydrocarbon group which may contain a heteroatom.”  However, page 7 of the Specification displays several embodiments of R5 including cyclosiloxane- and isocyanurate rings bearing divalent alkylene chains exo- to the rings.  Ordinarily, one of ordinary skill would not contemplate these kinds of attributes in association with the disclosure of a hydrocarbon, even one containing heteroatoms.  However, Applicant is entitled to be their own lexicographer and, thus, it would seem that a broadest reasonable interpretation of the aforementioned descriptor is essentially any divalent moiety containing fewer than 30 carbon atoms and wherein at least one of the carbon atoms has attached thereto hydrogen atoms.
Allowable Subject Matter
	The Examiner encountered in his search essentially no disclosures directed to a composition comprising a polyorganosilazane in combination with any sort of alkoxysilane compound.  Applicant identifies one, JP 09-157258 in their Specification but the silazane is linear, as opposed to resinous, and the alkoxysilane component does not adhere to the structural requirements as set out in formula (2) of claim 1.  Grottenmuller et al., U.S. Patent Application Publication No. 20170210944 discloses a coating composition comprising a polysilazane crosslinked with tetralalkylammonium fluoride- paragraph [0070] references a journal article that depicts crosslinks being formed by dehydrogenation condensation of Si-H bonds and N-H bonds and the resulting polymer would not have three NH groups bonded to a silicon 
	This couple of disclosures is considered to be the most germane available.  Insofar as they fail to even render obvious the instant invention, claims 1-7 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765